Case 18-04031-bem       Doc 136    Filed 11/16/20 Entered 11/16/20 08:21:32       Desc Main
                                  Document     Page 1 of 37




   IT IS ORDERED as set forth below:



      Date: November 16, 2020
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

 IN RE:

 BEAULIEU GROUP, LLC AND BEAULIEU                        CASE NO. 17-41677-BEM
 TRUCKING, LLC,

          Debtors.
                                                         CHAPTER 11

 ENGINEERED FLOORS, LLC,

          Plaintiff,
                                                         ADVERSARY PROCEEDING NO.
 v.                                                      18-4031-BEM

 BEAULIEU OF AMERICA, INC.; BEAULIEU
 GROUP, LLC; PMCM 2, LLC in its capacity as
 the liquidating trustee for the Estates of
 Beaulieu Group, LLC, et al.; and LAKESHORE
 EQUIPMENT COMPANY D/B/A
 LAKESHORE LEARNING MATERIALS,

          Defendants.

                                         ORDER
Case 18-04031-bem       Doc 136    Filed 11/16/20 Entered 11/16/20 08:21:32            Desc Main
                                  Document     Page 2 of 37



               This matter is before the Court on the Amended Motion for Partial Summary

 Judgment filed by Defendant Lakeshore Equipment Company (“Lakeshore”) [Doc. 47], the

 Motion for Summary Judgment filed by Defendants Beaulieu Group, LLC (“Beaulieu”) and

 Phoenix Corporate Recovery Services, LLC f/k/a PMCM 2, LLC (the “Liquidating Trustee” and

 with Beaulieu the “BLT Defendants”) [Doc. 94], and the Motion to Compel Discovery filed by

 Plaintiff Engineered Floors, LLC (“EF”) [Doc. 126].

 I. Background

               The parties to this proceeding are EF, which purchased certain assets from Beaulieu

 in its bankruptcy case under an Asset Purchase Agreement (the “APA”) [Case No. 17-41677, Doc.

 297, Ex. A & Doc. 335] that was approved by order of the Court (the “Sale Order”) [Id. Doc. 345];

 Defendant Lakeshore, which purchased carpet from Beaulieu prior to the closing of the APA and

 from EF after the closing of the APA; Beaulieu of America, Inc. and Beaulieu (the “Debtors”);

 and the Liquidating Trustee. EF filed an amended complaint seeking to resolve issues regarding

 EF’s liability to Lakeshore for alleged defects in carpeting EF sold to Lakeshore, some of which

 was manufactured in whole or in part by Beaulieu and was purchased by EF under the APA (the

 “Amended Complaint” or “AC”) [Doc. 79]. This proceeding arises from claims by Lakeshore for

 defective carpeting that fall into three different categories or buckets. Bucket 1 claims involve

 carpet manufactured by Beaulieu and sold to Lakeshore by Beaulieu. Bucket 2 claims involve

 carpet manufactured in whole or in part by Beaulieu and sold to Lakeshore by EF. Bucket 3 claims

 involve carpet manufactured by EF and sold to Lakeshore by EF.

               EF’s Amended Complaint contains the following counts: (1) declaratory judgment

 against Lakeshore and the Liquidating Trustee; (2) specific performance of the APA and

 enforcement of the Sale Order against Lakeshore and the Liquidating Trustee; (3) breach of



                                                2
Case 18-04031-bem         Doc 136     Filed 11/16/20 Entered 11/16/20 08:21:32                Desc Main
                                     Document     Page 3 of 37



 contract and duty of good faith and fair dealing against the Liquidating Trustee; (4) money had

 and received, constructive trust against the Liquidating Trustee; (5) unjust enrichment against the

 Liquidating Trustee; (6) apportionment, indemnity, and contribution against the Liquidating

 Trustee; (7) injunction against Lakeshore; (8) allowance of administrative expense priority claim

 to the extent of benefit to the estate against the Liquidating Trustee; (9) civil contempt against

 Lakeshore; and (10) bad faith attorney fees against Lakeshore.

                 The Liquidating Trustee asserted a counterclaim objecting to EF’s administrative

 expense claim (the “EF Claim”). [Doc. 80]. Lakeshore asserted the following counterclaims: (1)

 breach of implied-in-fact contract; (2) breach of contract; (3) breach of implied warranty of

 merchantability; (4) breach of implied warranty of fitness for a particular purpose; (5) breach of

 express warranties; (6) negligent misrepresentation; (7) breach of the implied covenant of good

 faith and fair dealing; (8) declaratory relief; and (9) transfers of claims to California. [Doc. 15 and

 Doc. 84 ¶ 132].

                 On June 2, 2020, the Court entered an order in the bankruptcy case approving a

 settlement between the Liquidating Trustee and Lakeshore. [Case No. 17-41677, Docs. 1928,

 1944]. Under the settlement, all of Lakeshore’s claims against the estate (including the Bucket 1

 claims) will be resolved by allowance of Lakeshore’s administrative expense claim in the amount

 of $102,500.1 However, the settlement is contingent upon (1) the EF Claim either being disallowed

 or withdrawn, and (2) the dismissal of the BLT Defendants from this proceeding, both of which

 must occur by December 31, 2020.

                 The BLT Defendants’ Motion for Summary Judgment (the “BLT Motion”) seeks

 summary judgment on all claims against them and on their counterclaim objecting to the EF Claim.


 1
  Lakeshore had filed a Request of Allowance and Payment of Administrative Expense Claim in the amount of
 $1,444,622.42. [Case No. 17-41677, Doc. 911].

                                                    3
Case 18-04031-bem        Doc 136     Filed 11/16/20 Entered 11/16/20 08:21:32              Desc Main
                                    Document     Page 4 of 37



 Lakeshore’s Motion for Partial Summary Judgment (the “LS Motion”) seeks an order finding that

 the Sale Order does not grant EF immunity from liability for defective products that were either

 (1) manufactured by Beaulieu and shipped by EF, or (2) manufactured and shipped by EF.

 Lakeshore also joined in the BLT Motion. [Doc. 105].

 II. Summary Judgment Standard

                Summary judgment is appropriate when “the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986); Fed. R. Civ.

 P. 56(a), (c); Fed. R. Bankr. P. 7056. The Court will only grant summary judgment when the

 evidence, viewed in the light most favorable to the nonmoving party shows no genuine dispute of

 material fact. Tippens v. Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986). A fact is material if it

 “might affect the outcome of the suit under the governing law ….” Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986). A dispute of material fact is genuine “if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

                The moving party has the burden of establishing its entitlement to summary

 judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). For issues on which

 the moving party would bear the burden of proof at trial, it “must affirmatively show the absence

 of a genuine issue of material fact, and support its motion with credible evidence demonstrating

 that no reasonable jury could find for the non-moving party on all the essential elements of its

 case.” Landolfi. v. City of Melbourne, Fla., 515 F. App’x 832, 834 (11th Cir. 2013). When “the

 non-movant has the burden of proof at trial, the movant may carry the initial burden in one of two

 ways—by either (1) negating an essential element of the non-movant’s case or (2) by showing that



                                                  4
Case 18-04031-bem        Doc 136     Filed 11/16/20 Entered 11/16/20 08:21:32              Desc Main
                                    Document     Page 5 of 37



 there is no evidence to prove a fact necessary to the non-movant’s case.” Wynn v. Paragon Systems,

 Inc., 301 F. Supp.2d 1343, 1349-50 (S.D. Ga. 2004) (citing Clark v. Coats & Clark, Inc., 929 F.2d

 605, 606-08 (11th Cir. 1991)); see also Celotex, 477 U.S. at 323, 325, 106 S. Ct. at 2553, 2554

 (stating that Rule 56 does not require “that the moving party support its motion with affidavits or

 other similar materials negating the opponent’s claim” but that the moving party may satisfy its

 burden by “pointing out to the district court … that there is an absence of evidence to support the

 nonmoving party’s case.”) (emphasis in original); see also Fitzpatrick v. City of Atlanta, 2 F.3d

 1112, 1115-16 (11th Cir. 1993). The moving party must identify the pleadings, discovery

 materials, or affidavits that show the absence of a genuine issue of material fact. Celotex, 477 U.S.

 at 323, 106 S. Ct. at 2553. Once this burden is met, the nonmoving party cannot merely rely on

 allegations or denials in its own pleadings. Hairston v. Gainesville Sun Publ’g. Co., 9 F.3d 913,

 918 (11th Cir. 1993). Rather, the nonmoving party must present specific facts supported by

 evidence that demonstrate there is a genuine material dispute. Id.

                When the material facts are not in dispute, the role of the Court is to determine

 whether the law supports a judgment in favor of the moving party. Anderson, 477 U.S. at 250, 106

 S. Ct. at 2511. “[W]hen the only question is what legal conclusions are to be drawn from an

 established set of facts, the entry of a summary judgment usually should be directed.” Wright &

 Miller, 10A Fed. Prac. & Proc. Civ. § 2725 (4th ed.).

 III. Undisputed Facts

                The motions for summary judgment were filed by two separate defendants and are

 different in scope. Each motion is accompanied by a statement of facts to which the movant

 contends there is no dispute, and to which EF responded: Lakeshore’s Statement of Undisputed

 Material Facts in Support of Amended Motion for Partial Summary Judgment (“LS SMF”) [Doc.



                                                  5
Case 18-04031-bem            Doc 136      Filed 11/16/20 Entered 11/16/20 08:21:32                       Desc Main
                                         Document     Page 6 of 37



 48], EF’s response to the LS SMF [Doc. 61], the BLT Defendants’ Statement of Material Fact as

 to Which Phoenix Corporate Recovery Services, LLC f/k/a PMCM 2, LLC Contends No Genuine

 Issue Exists to be Tried (the “BLT SMF”) [Doc. 96], and EF’s response to the BLT SMF [Doc.

 112]. While the two statements of fact overlap to some extent, each statement contains facts not

 included in the other statement, although Lakeshore adopted the BLT SMF when it joined the BLT

 Motion in all respects. [Doc. 105].

                  In its responses, EF sets forth a number of facts it contends are material and in

 dispute, and it has sought additional discovery prior to a decision on the Motions. [Doc. 61 at 10-

 12; Doc. 112 at 10-14; Doc. 126]. Under Rule 56(d), “If a nonmovant shows by affidavit or

 declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the

 court may: … (2) allow time … to take discovery[.]” Fed. R. Civ. P. 56(d)(2). A motion under

 Rule 56(d)2 may be granted when the nonmovant “specifically demonstrate[s] how postponement

 of a ruling on the motion will enable [it], by discovery or other means, to rebut the movant’s

 showing of the absence of a genuine issue of fact.” Wallace v. Brownell Pontiac-GMC Co., Inc.,

 703 F.2d 525, 527 (11th Cir. 1983) (internal quotation marks and citations omitted). The disputed

 facts set forth in Docs. 61 and 112 generally go to the validity and amount of Lakeshore’s claims

 for defective carpet, whether Lakeshore had notice of the bankruptcy case and the APA, and legal

 issues rather than factual issues. None of the asserted disputed facts are material, as they do not

 affect the outcome of the Motions under applicable law. As explained in further detail below, the

 key legal question underlying both motions for summary judgment is whether the BLT Defendants

 have any potential liability to EF or Lakeshore for the Bucket 2 claims, which is a question of


 2
  EF cites to Rule 56(d) in its Memorandum in Support of Motions to Compel, for Leave to File Sur-Reply and Other
 Relief Against the BLT Defendants in requesting that discovery be sequenced to develop evidence first on the issue of
 whether Lakeshore is bound by the APA and Sale Order and second on the issue of which of the alleged defective
 carpet was made and sold by Beaulieu vs. EF. [Doc. 127 at 3, 13].

                                                          6
Case 18-04031-bem        Doc 136    Filed 11/16/20 Entered 11/16/20 08:21:32              Desc Main
                                   Document     Page 7 of 37



 interpretation of the APA under Georgia contract law, the Court’s interpretation of its Sale Order,

 and the law governing the sale of goods.

                The Court finds the undisputed material facts to be as follows:

                Beaulieu was in the business of manufacturing and selling carpet and other flooring

 materials. [LS SMF ¶ 1, Doc. 61 ¶ 1]. On July 16, 2017, Beaulieu filed for relief under Chapter 11

 of the Bankruptcy Code (the “Petition Date”). [LS SMF ¶ 2, Doc. 61. ¶ 2; BLT SMF ¶ 1; Doc. 112

 ¶ 1]. Prior to June 4, 2018, the Debtors were authorized to operate their business as debtors in

 possession. [BLT SMF ¶ 2; Doc. 112 ¶ 2; LS SMF ¶ 6, Doc. 61 ¶ 6]. No trustee or examiner was

 either requested or appointed in the bankruptcy case. [BLT SMF ¶ 3; Doc. 112 ¶ 3]. On March 14,

 2018, the Debtors, and the Official Committee of Unsecured Creditors filed the First Amended

 Joint Plan of Liquidation (the “Plan”). [BLT SMF ¶ 4; Doc. 112 ¶ 4]. EF did not object to the Plan.

 [BLT SMF ¶ 5; Doc. 112 ¶ 5]. On May 2, 2018, the Court entered an order confirming the Plan.

 [LS SMF ¶ 5, Doc. 61 ¶ 5; BLT SMF ¶ 6; Doc. 112 ¶ 6].

                On June 4, 2018 (“the Effective Date”), pursuant to the terms of the Plan, all of the

 assets of Beaulieu, including all causes of action belonging to Beaulieu, were transferred to the

 Beaulieu Liquidating Trust (the “Trust”), and the Liquidating Trustee was appointed as the

 liquidating trustee of the Trust. [BLT SMF ¶ 7, 9; Doc. 112 ¶ 7, 9]. In addition, the Plan provided

 that the “[t]he Liquidating Trust will not be deemed a successor-in-interest of the Debtors for any

 purpose other than as specifically set forth [in the Plan] or in the Liquidating Trust Agreement.”

 [BLT SMF ¶ 10; Doc. 112 ¶ 10].

                On October 6, 2017, the Debtors filed their Motion for Entry of Order (I)

 Authorizing the Sale of Assets Free and Clear of Liens, Claims and Encumbrances; (II) Granting

 First Request for Authority to Assume and Assign Executory Contracts and Unexpired Leases and



                                                  7
Case 18-04031-bem               Doc 136      Filed 11/16/20 Entered 11/16/20 08:21:32         Desc Main
                                            Document     Page 8 of 37



 Establishing Cure Costs in Connection Therewith; (III) Granting Related Relief (the “Sale

 Motion”). [BLT SMF ¶ 11; Doc. 112 ¶ 11]. By the Sale Motion, the Debtors sought approval from

 this Court to sell substantially all of their non-real estate assets to EF, and certain real property to

 Pentz Street Holdings, LLC (“Pentz”), pursuant to the terms of the APA, dated October 5, 2017.

 [BLT SMF ¶ 12; Doc. 112 ¶ 12]. On or about November 1, 2017, the Court entered the Sale Order

 approving the motion. [LS SMF ¶ 4, Doc. 61 ¶ 4; BLT SMF ¶ 14; Doc. 112 ¶ 14]. Pursuant to the

 terms of the Sale Order, the Debtors sold substantially all of their personal property assets to EF

 and certain real property to Pentz. [BLT SMF ¶ 15; Doc. 112 ¶ 15]. The total purchase price paid

 by the non-Beaulieu parties to the APA was $90,000,000.00, of which EF paid $73,800,000.00

 and Pentz paid $16,200,000.00. [BLT SMF ¶ 16; Doc. 112 ¶ 16]. The sale closed effective as of

 12:01 a.m. on November 6, 2017 (the “Closing Date”). [BLT SMF ¶ 17; Doc. 112 ¶ 17].

                     For more than fifty years, Lakeshore has been supplying educational and learning

 materials to teachers and children, and Lakeshore sells “Comfy Carpets” for children to use in the

 classroom or at home. [LS SMF ¶ 7-8, Doc. 61 ¶ 7-8]. Lakeshore purchased carpet and other

 flooring materials from Beaulieu prior to the Petition Date. [LS SMF ¶ 9, Doc. 61 ¶ 9; BLT SMF

 ¶ 19; Doc. 112 ¶ 19]. Before the Petition Date, Lakeshore issued purchase orders on May 9, 20173,

 July 5, 2017, and June 12, 2017, whereby Lakeshore ordered rolls of carpeting from the Debtors.

 [LS SMF ¶ 10, Doc. 61 ¶ 10; BLT SMF ¶ 18; Doc. 112 ¶ 18]. After the Petition Date, Lakeshore

 issued a purchase order on July 19, 2017, whereby Lakeshore ordered additional rolls of carpeting

 from the Debtors. [LS SMF ¶ 12, Doc. 61 ¶ 12]. Each of these purchase orders (the “Pre-Closing

 POs”) contained the following terms:

                     If any of the goods supplied under this purchase order do not comply
                     with Seller’s representations or samples, or fail to comply with [the]
                     governmental standards or regulations or fail to be merchantable or
 3
     EF contends the correct date of this purchase order is May 10, 2017.

                                                             8
Case 18-04031-bem        Doc 136     Filed 11/16/20 Entered 11/16/20 08:21:32               Desc Main
                                    Document     Page 9 of 37



                fit for their intended use, or if Seller fails to exactly comply with the
                purchase order, Seller shall be liable to Lakeshore for all resulting
                damages, losses, expense[s,] and injury. Under any of those
                circumstances, Lakeshore shall also have the right to reject the
                goods and return them at the Seller’s expense.

 [LS SMF ¶ 11, 13, Doc. 61 ¶ 11, 13].

                After the Closing Date, EF asserts that it sold and shipped certain carpet to

 Lakeshore from November 6, 2017, until February 28, 2018. [BLT SMF ¶ 20; Doc. 112 ¶ 20]. EF

 asserts that on or after the Closing Date, it sold and shipped certain carpet to Lakeshore that was

 either tufted and coated by Beaulieu, tufted by Beaulieu and coated by EF, and/or tufted and coated

 entirely by EF (in which Beaulieu had no involvement in the manufacturing process). [BLT SMF

 ¶ 21; Doc. 112 ¶ 21].

                In an email dated on the Closing Date, EF Territory Manager, Steve Cvitanovich

 explained to Lakeshore’s Jeff Champlin that “there will certainly be some bumps in the road as we

 merge the two companies [Beaulieu and EF] together.” [LS SMF ¶ 15, Doc. 61 ¶ 15]. EF attempted

 to fill the Pre-Closing POs. [LS SMF ¶ 18, Doc. 61 ¶ 18]. The invoices EF submitted to Lakeshore

 for the Pre-Closing POs, contained the language, “Engineered Floors DBA Beaulieu Group.” [LS

 SMF ¶ 19, Doc. 61 ¶ 19]. In correspondence received from EF dated November 6, 2017, EF

 explained that “customers will continue to call the Beaulieu customer service number, 1-800-267-

 6638 for placing orders until further notice.” [LS SMF ¶ 20, Doc. 61 ¶ 20]. After the sale of

 Beaulieu’s assets to EF, EF continued to accept and negotiate checks issued to Beaulieu. [LS SMF

 ¶ 21, Doc. 61 ¶ 21]. After the close of the APA, EF shipped products to fill the Pre-Closing POs.

 [LS SMF ¶ 22, Doc. 61 ¶ 22].

                When Lakeshore submitted claims to EF for defective products delivered by EF,

 Steve Cvitanovich stated to Lakeshore’s Yannen Madrigal in an e-mail dated December 13, 2017,



                                                   9
Case 18-04031-bem            Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                          Desc Main
                                    Document    Page 10 of 37



 that: “Claims like these are denied because invoices are dated before engineered floors purchased

 Beaulieu. Claims automatically sends out this typical response.4 You don’t have to do anything on

 your side. I anticipate that this will be going on for some time until we work through these old

 invoices that were invoiced by Beaulieu.” [LS SMF ¶ 28, Doc. 61 ¶ 28].

                  On July 3, 2018, EF filed the EF Claim against the Debtors in an unliquidated

 amount, asserting contingent and unliquidated claims against the Debtors for any amounts for

 which the Debtors are or should be liable (including by way of illustration and not limitation any

 and all post-petition warranty claims and product liability claims of Lakeshore and any other

 customers of the Debtors who have asserted or may assert claims against EF). [BLT SMF ¶ 22;

 Doc. 112 ¶ 22].

                  On August 3, 2018, Lakeshore filed a Summons and Complaint in the Superior

 Court of the State of California, County of Los Angeles-South Central District against EF seeking

 damages on a variety of theories (the “California Action”). [BLT SMF ¶ 23; Doc. 112 ¶ 23; AC ¶

 3; Doc. 84 ¶ 3]. A copy of the Superior Court complaint filed with the original complaint in this

 adversary proceeding shows counts for (1) breach of implied-in-fact contract, (2) breach of

 contract, (3) breach of implied warranty of merchantability, (4) breach of implied warranty of

 fitness for a particular purpose, (5) breach of express warranties, (6) fraud, (7) negligent

 misrepresentation, (8) breach of the implied covenant of good faith and fair dealing, and (9)

 declaratory relief. [Doc. 1, Ex. C]. On September 14, 2018, EF commenced this adversary

 proceeding. [BLT SMF ¶ 24; Doc. 112 ¶ 24]. Lakeshore raised the same claims it raised in the

 California Action as counterclaims in this proceeding, except for the fraud claim. [Doc. 15].



 4
  LS SMF includes the statement “With Lakeshore’s account, I will forward to my boss to credit these denied claims.”
 In its response, EF did not include this sentence, but admitted the statements above. Neither this sentence nor the
 others contained in paragraph 28 of LS SMF are material to the Court’s decision.

                                                         10
Case 18-04031-bem          Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                  Document    Page 11 of 37



                 On October 30, 2018, Lakeshore filed its Request for Allowance and Payment of

 Administrative Expense Claim Pursuant to 11 U.S.C. § 503 (the “Lakeshore Claim”), asserting

 breach of warranty claims totaling $1,444,622.42 relating to allegedly non-conforming and

 defective products sold to Lakeshore by the Debtors and/or EF. [BLT SMF ¶ 28; Doc. 112 ¶ 28].

 Lakeshore and the Liquidating Trustee subsequently engaged in negotiations resulting in an

 agreement resolving the Lakeshore Claim. [BLT SMF ¶ 29; Doc. 112 ¶ 29]. On April 30, 2020,

 the Liquidating Trustee filed a motion for approval of the settlement, EF objected to the motion,

 and a hearing was held on the motion. [BLT SMF ¶ 30-31; Doc. 112 ¶ 30-31]. On June 2, 2020,

 the Court entered an order approving the settlement. [BLT SMF ¶ 32; Doc. 112 ¶ 32].

 IV.     Analysis

         A. Jurisdiction

                 As a threshold matter, the Court will consider whether it has subject matter

 jurisdiction over this proceeding. EF argues that because Lakeshore has denied notice of the Sale

 Order and denied that it is bound by the Sale Order there is a question of subject matter jurisdiction.

 The Court must always consider the question of whether it has subject matter jurisdiction to hear

 a case. Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 1244 (2006).

                 Pursuant to 28 U.S.C. § 1334(b) “the district courts shall have original but not

 exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases

 under title 11.” This provision creates jurisdiction in three categories of proceedings: those that

 “arise under title 11,” those that “arise in cases under title 11,” and those “related to cases under

 title 11.” The jurisdiction of the bankruptcy court is derived from and dependent upon these three

 bases. Celotex Corp. v. Edwards, 514 U.S. 300, 307, 115 S. Ct. 1493, 1498 (1995).




                                                    11
Case 18-04031-bem        Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                  Desc Main
                                Document    Page 12 of 37



                Matters which “arise under” title 11 are matters which invoke a substantive right

 created by the Bankruptcy Code. Toledo v. Sanchez (In re Toledo), 170 F.3d 1340, 1345 (11th Cir.

 1999). Matters that “arise in a case under” title 11 generally are administrative type matters or

 “matters that could arise only in bankruptcy.” Id. (citing Wood v. Wood (In re Wood), 825 F.2d 90,

 97 (5th Cir.1987)). Matters that are “related to” are matters where

                the outcome of the proceeding could conceivably have an effect on
                the estate being administered in bankruptcy. The proceeding need
                not necessarily be against the debtor or the debtor's property. An
                action is related to bankruptcy if the outcome could alter the debtor's
                rights, liabilities, options, or freedom of action (either positively or
                negatively) and which in any way impacts upon the handling and
                administration of the bankrupt estate.

 Id. (quoting Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.), 910 F.2d 784, 788 (11th Cir.1990)).

 The Court’s jurisdiction is further divided into core jurisdiction, in which the Court has statutory

 authority to enter orders and judgments, and non-core jurisdiction, in which the Court requires

 consent of the parties to enter orders and judgments. Wellness Intern. Network, Ltd. v. Sharif, 575

 U.S. 665, ___, 135 S. Ct. 1932, 1940 (2015); 28 U.S.C. § 157(b)(1). Without such consent, the

 Court must submit proposed findings of fact and conclusions of law to the district court. Id.

                In this proceeding, EF seeks a determination of the parties’ rights under the Sale

 Order which effectively incorporates the APA. [Sale Order ¶ 41]. The Sale Order was entered

 pursuant to various sections of the Bankruptcy Code, including §§ 102, 105, 363 and 365. [Sale

 Order ¶ E]. Because the Sale Order allows for liens to attach to proceeds of the sale under § 363(f)

 and for sale of the purchased property free and clear of liens, the Complaint raises matters that

 arise under title 11 such that the Court has core jurisdiction. See, e.g., Sale Order ¶¶ 9, 11; 28

 U.S.C. § 157(b)(2)(N). Furthermore, this Court has jurisdiction to interpret and enforce its own

 orders. Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151, 129 S. Ct. 2195, 2205 (2009).


                                                  12
Case 18-04031-bem        Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                 Desc Main
                                Document    Page 13 of 37



                 Matters involving interpretation and enforcement of a Court’s own orders are core

 proceedings. See, e.g., Lothian Cassidy, LLC v. Ransom, 428 B.R. 555, 560 (E.D.N.Y. 2010)

 (“[M]atters involving the enforcement or construction of a bankruptcy court order fall under ‘arise

 in’ jurisdiction.”); In re Motors Liquidation Co., 514 B.R. 377, 381 (Bankr. S.D.N.Y. 2014)

 (“Bankruptcy courts ... have subject matter jurisdiction to enforce their orders in bankruptcy cases

 and proceedings under those courts’ ‘airising in’ jurisdiction.”) (emphasis in original); In re

 Patriot Coal Corp., 539 B.R. 812, 818-19 (Bankr. E.D. Mo. 2015) (“And this jurisdiction is core.

 ‘[T]he enforcement of orders resulting from core proceedings are considered core proceedings.’ ...

 ‘Requests for bankruptcy courts to construe their own orders must be considered to arise under

 title 11 if the policies underlying the Code are to be effectively implemented.’”) (quoting In re

 Williams, 256 B.R. 885, 892 (B.A.P. 8th Cir. 2001)); see also The LTV Corp. v. Back (In re

 Chateaugay Corp)., 201 B.R. 48, 62 (Bankr. S.D.N.Y. 1996) (“Bankruptcy courts have inherent

 or ancillary jurisdiction to interpret and enforce their own orders wholly independent of the

 statutory grant of jurisdiction under 28 U.S.C. § 1334.”). Therefore, the Court has subject matter

 jurisdiction to determine the Motions and enter final orders with respect to interpretation of the

 Sale Order and the APA because interpretation of the Sale Order is within the Court’s core

 jurisdiction.

         B. Contentions of the Parties

                 In its Motion, Lakeshore seeks entry of a judgment concluding that the Sale Order

 and APA do not grant EF immunity from liability for defective products that were manufactured

 in whole or part by Beaulieu and sold by EF to Lakeshore (Bucket 2 claims). In so doing,

 Lakeshore argues that the questions that must be answered are matters of law: interpretation of the

 APA and Sale Order. Lakeshore also states that the related issue of whether any liability for Bucket


                                                 13
Case 18-04031-bem            Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                         Desc Main
                                    Document    Page 14 of 37



 2 claims should be allocated between EF and the Liquidating Trustee is a question of law that

 should be determined under its motion. Lakeshore joined in the Liquidating Trustee’s motion.

 [Doc. 105].

                  The Liquidating Trustee argues that, notwithstanding the many claims in the

 Amended Complaint, the claims against the BLT Defendants all rise or fall on the Court’s

 determining whether Lakeshore’s claims are “Excluded Liabilities” as defined in the APA. The

 Liquidating Trustee argues further that the APA and Sale Order contemplate that the Purchased

 Property5 was sold free and clear of claims existing at the time of the sale and, because no Bucket

 2 claims existed at the Closing Date, and because Bucket 2 claims are not claims against the

 Debtors, Bucket 2 claims are not addressed by either § 2.2(d) or § 2.4 of the APA. In so arguing

 the Liquidating Trustee asserts that EF’s argument misconstrues the APA and fails to take into

 account black letter law. The Liquidating Trustee also argues that, regardless of the Court’s

 determination under the APA, it can have no liability to EF because the property purchased under

 the APA was sold “As Is, Where Is” without warranties such that even if the Court concludes that

 Lakeshore’s claims against EF are “Excluded Liabilities” under the APA, the APA does not

 provide for indemnity or warranty of any kind to EF.

                  In response, EF argues that it is not liable for claims that carpet manufactured by

 the Debtors is defective. Rather, it argues that the APA provides it with the sole discretion to decide

 whether to assume any such obligations. In support of this position EF argues that the phrase “any

 liabilities” in § 2.2(d) means just that and is not limited to warranty claims. EF points to language

 in the APA that provides that any liability that is not expressly assumed is an “Excluded Liability”

 and not EF’s responsibility. EF argues further that the APA provides that liabilities or obligations


 5
  Capitalized terms not otherwise capitalized herein will have the meanings assigned in the APA. [Case No. 17-41677
 Doc. Nos. 297, 335].

                                                        14
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                 Document    Page 15 of 37



 could arise post-Closing Date from claims by any customer that product manufactured by Debtors

 was defective. EF also argues that it cannot fully respond to the Motions without discovery because

 it asserts that Lakeshore cannot identify which carpet was shipped under which invoice and as a

 result cannot identify which claims are in each category or bucket.

        C. Interpretation of the Sale Order and the APA

                1. Rules of Contract Construction

                Under Georgia law, construction of a contract is generally a matter for the Court

 unless an ambiguity cannot be resolved by the rules of contract construction. See City of Baldwin

 v. Woodard & Curran, Inc., 293 Ga 19, 30, 743 S.E.2d 381, 389 (2013). The cardinal rule of

 contract construction is to ascertain the intent of the parties. Bowles v. Babcock & Wilcox Co., 209

 Ga. 858, 858, 76 S.E. 2d 703, 705 (1953); Stonegate Bank v. TD Bank, N.A., 596 F. App’x 834,

 841-42 (11th Cir. 2015) (stating that “Georgia courts do not take a uniform approach in applying

 their state’s rules of contract construction. Instead, they tend to make use of different rules on an

 ad hoc basis. Only a few guiding principles exist. For example, ‘[t]he cardinal rule of construction

 is to ascertain the intention of the parties.’”) (citations omitted) (alteration in original); O.C.G.A

 § 13-2-3. In addition, a contract is to be construed to give effect to each of its provisions and court

 orders, such as the Sale Order, are to be construed similarly. O.C.G.A. § 13-2-2(4); Iberiabank, v.

 Geison (In re FFS Data, Inc.), 776 F.3d 1299, 1304 (11th Cir. 2015) (construing a confirmation

 order and underlying plan).

                2. Arguments

                The Liquidating Trustee specifically points to paragraph 17 of the Sale Order in

 support of its argument that the sale to EF was to be free and clear of claims that existed as of the

 Closing Date. Paragraph 17 states as follows:



                                                   15
Case 18-04031-bem              Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                               Desc Main
                                      Document    Page 16 of 37



                   Except as expressly provided in the Agreement, the Purchaser is
                   not assuming nor shall it or any affiliate of the Purchaser be in
                   any way liable or responsible, as a successor or otherwise, for
                   any liabilities, debts, or obligations of the Debtors in any way
                   whatsoever relating to or arising from the Debtors’ ownership
                   or use of the Purchased Property or operation of the Business
                   prior to the consummation of the transactions contemplated by
                   the Agreement, or any liabilities calculable by reference to the
                   Debtors or their operation of the Business or the Purchased Property,
                   or relating to continuing or other conditions existing on or prior to
                   consummation of the transactions contemplated by the Agreement,
                   all of which liabilities, debts, and obligations are hereby
                   extinguished insofar as they may give rise to liability, successor or
                   otherwise, against the Purchaser or any affiliate of the Purchaser.

 (emphasis added). The Liquidating Trustee specifically highlights the emphasized language to

 argue that the Sale Order provides that the property sold to EF was sold free and clear of existing

 claims only.6 EF does not identify the specific provisions of the Sale Order that it asserts support

 its position. Rather, it relies on § 2.2(d) and the portion of § 2.4 of the APA highlighted below in

 support of its position that the Liquidating Trustee is liable for Bucket 2 claims unless EF, in its

 sole discretion, chooses to assume liability for a claim for defective product manufactured by the

 Debtors.

                   Section 2.2 states as follows (emphasis added):

                   Assumption of Liabilities. The Buyer shall assume and the Buyer
                   hereby agrees to pay, perform and discharge when due, the
                   Assumed Liabilities, and obligations of the Seller arising after
                   the Closing Date relating to the Purchased Property. For
                   purposes of this Agreement, “Assumed Liabilities” include all of the
                   following:

                   (a) all liabilities, obligations and duties arising after the Closing
                       under any and all Assumed Executory Contracts and Unexpired
                       Leases;



 6
   Similarly, Lakeshore points to paragraph 17 and paragraph 36 of the Sale Order in its initial brief [Doc. 33] to support
 its argument that EF cannot be held responsible for the Debtors’ pre-closing liabilities but that EF is not protected
 from liability for products that EF chose to introduce into the stream of commerce after the Closing Date.

                                                            16
Case 18-04031-bem              Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32             Desc Main
                                      Document    Page 17 of 37



                    (b) all obligations and liabilities of the Seller with respect to
                        Transferred Employees to the extent provided in Section 10 of
                        this Agreement;
                    (c) Cure Costs, but only as and to the extent set forth in Section
                        2.5(a) of this Agreement;
                    (d) at the Buyer’s sole discretion following the Closing to be
                        determined on a case-by-case basis, any liabilities to repair or
                        replace, or to refund the sales price (plus commercially
                        reasonable related expenses) of Products manufactured by the
                        Seller which any customer claims to be defective, or liabilities
                        arising under warranties issued by the Seller;
                    (e) all Transaction Taxes to the extent payable by the Buyer
                        pursuant to Section 11.1; and
                    (f) all liabilities set forth on Schedule 2.2(e).7

                    And § 2.4 states as follows (emphasis added):

                    Excluded Liabilities. Notwithstanding anything herein to the
                    contrary, the Buyer shall not assume or have any responsibility
                    with respect to any obligations or liability of Seller of whatever
                    nature, whether presently in existence or arising hereafter, that
                    is not expressly included within the definition of Assumed
                    Liabilities, including but not limited to:

                    (a) Taxes related to the Business or the Purchased Property for all
                        Tax periods (or portions thereof) ending on or prior to the
                        Closing or any other Taxes of the Seller for any taxable period;
                    (b) any costs or expenses incurred in connection with, or related to,
                        the administration of the Bankruptcy Case, including, without
                        limitation, any accrued professional fees and expenses of
                        attorneys, accountants, financial advisors and other professional
                        advisors related to the Bankruptcy Case;
                    (c) liabilities to the extent relating to the Excluded Assets;
                    (d) liabilities and obligations of the Seller under this Agreement;
                    (e) all intercompany obligations, liabilities and Indebtedness,
                        including any note indebtedness, owed by the Seller to any
                        Affiliates of the Seller;
                    (f) any obligation to any current or former employee of the Seller
                        who is not a Transferred Employee; and
                    (g) any claim of any current or former employee of the Seller who
                        is not a Transferred Employee or any claim of a Transferred
                        Employee arising from the period prior to the Closing.




 7
     Schedule 2.2(e) states “none”. [Case No. 17-41677, Doc. 344]

                                                          17
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                 Document    Page 18 of 37



                The Liquidating Trustee focuses on the highlighted portion of § 2.2 in arguing that

 EF assumed both the defined list of Assumed Liabilities and “obligations of the Seller arising after

 the Closing Date relating to the Purchased Property.” In contrast, EF argues that it only assumed

 the specific obligations set forth in subsections (a) through (f) and, with respect to those identified

 in subsection (d), it would assume only those it specifically agreed to on a case-by-case basis in

 its sole discretion. EF reaches this conclusion because the APA says, “Notwithstanding anything

 [in the APA] to the contrary” if an obligation is not an Assumed Liability it is an Excluded Liability

 and EF is not liable for it. [See APA § 2.4].

                3. Scope of § 2.2

                Initially, the Court will consider what obligations are assumed in § 2.2 and

 specifically what obligations are identified in subsection (d). EF argues that limiting the types of

 claims addressed in (d) to warranty claims is not consistent with the terms of the APA, and the

 Court agrees. Subsection (d) by its terms covers two types of liabilities: those arising from

 “Products manufactured by the [Debtors] which any customer claims to be defective” (the

 “Product Defect” clause) and those “arising under warranties issued by the [Debtors]” (the

 “Warranty” clause).

                With respect to the Product Defect clause, § 2.2(d) provides that EF has discretion

 to assume “any liabilities to repair or replace, or to refund the sales price (plus commercially

 reasonable related expenses) of” certain products claimed to be defective. Thus, the APA

 contemplates that EF may assume only damages of a type recoverable on a contract claim (cost to

 repair, replace, or refund) and not the type recoverable on a tort claim for injury to person or

 property. This is consistent with Georgia’s economic loss rule for product defect claims, which

 provides that “absent physical injury or harm to property other than the defective product itself, a



                                                   18
Case 18-04031-bem            Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                            Desc Main
                                    Document    Page 19 of 37



 plaintiff may not recover in tort but must pursue a warranty claim. The economic loss rule bars

 recovery for purely economic losses under both negligence and strict liability claims.” Ga.

 Products Liability Law § 13:6 (4th ed.) (noting exceptions for accidents resulting from “a sudden,

 calamitous event that not only causes damage to the product but poses an unreasonable risk of

 injury to persons and other property”; for “passive concealment or fraud”; and for “willful or

 wanton” torts.) Therefore, it appears that the Debtors and EF anticipated that any product defect

 claims covered by subsection (d), whether or not arising from a warranty, would be contractual in

 nature. And, indeed, Lakeshore has not asserted any product defect claims sounding in tort.8 As a

 result, the Court will limit its discussion to warranty claims.

                  4. Privity of Contract

                  Georgia law requires that the parties to a contract action be in privity of contract,

 such that “only parties to a contract may sue to enforce it.” Patrick Molloy Communities, LLC v.

 Community & Southern Bank, 334 Ga. App. 76, 79, 778 S.E.2d 242, 245 (2015). EF argues that

 Lakeshore, the Debtors, and EF were in privity of contract either directly or indirectly under the

 APA such that the Debtors remain liable for any claims that the carpet it manufactured is defective.

 However, with respect to warranty claims, the relevant contract is the sales contract which contains

 and creates the warranties, and not the APA.

                  The Uniform Commercial Code (“U.C.C.”) as adopted in Georgia governs

 warranties in contracts for the sale of goods. Decatur North Assoc., Ltd. v. Builders Glass, Inc.,

 180 Ga. App. 862, 863-64, 350 S.E.2d 795, 796-97 (1986) (distinguishing Stewart v. Gainesville




 8
   The Court offers no opinion on whether Lakeshore could bring a negligence-based product liability claim under
 Georgia law notwithstanding the economic loss rule. However, only natural persons can assert a strict liability claim
 against a manufacturer for product defects. O.C.G.A. § 51-1-11(b); Ga. Products Liability Law §§ 2:7, 10:1 (4th ed.)
 (“Because O.C.G.A. § 51-1-11(b)(1) grants a statutory cause of action only to ‘natural persons,’ corporations and
 other entities may not sue under Georgia's products liability statute.”).

                                                         19
Case 18-04031-bem            Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                          Desc Main
                                    Document    Page 20 of 37



 Glass Co., Inc., 131 Ga. App. 747, 206 S.E.2d 857 (1974), aff’d by 233 Ga. 578, 212 S.E.2d 377

 (1975), because it involved the sale of goods and was controlled by the provisions of the U.C.C.

 which limit privity). With respect to express warranties, the “warranty runs only to the original

 purchaser except where it appears ‘that both parties to the contract intended that a third person

 should be the beneficiary.’” Chem Tech Finishers, Inc. v. Paul Mueller Co., 189 Ga. App. 433,

 375 S.E.2d 881 (1988) (emphasis in original) (quoting Stewart, 131 Ga. App. At 753, 206 S.E.2d

 at 860). Implied warranties “extend only to the buyer of the goods and certain members of her

 household” and “Georgia courts have repeatedly held that where a plaintiff lacks contractual

 privity with a manufacturer, he cannot bring an implied warranty claim against that manufacturer.”

 Gill v. Blue Bird Body Co., 147 F. App’x 807, 809-10 (11th Cir. 2005) (noting the exception for

 family members provided in O.C.G.A. § 11-2-318).9

                  Because the Warranty clause in subsection (d) applies only to liabilities “arising

 under warranties issued by the [Debtors],” then the necessary privity between Beaulieu and

 Lakeshore could be established to the extent the Debtors issued warranties to Lakeshore for the

 Bucket 2 carpet. In contrast, if the Debtors did not issue any warranties to Lakeshore for the Bucket

 2 claims, then not only would the parties lack privity, but subsection (d) would, by its terms, not

 apply.

                  Article 2 controls when Lakeshore’s claims arose and what warranties, if any, were

 issued by the Debtors. Olé Mexican Foods, Inc. v. Hanson Staple Co., 285 Ga. 288, 288, 676

 S.E.2d 169, 170 (2009) (citing Heart of Texas Dodge, Inc. v. Star Coach, LLC, 253 Ga. App. 801,

 567 S.E.2d 61 (2001)). The Liquidating Trustee argues that a breach of warranty arises when tender



 9
   EF also cites O.C.G.A. §51-1-6 in support of its privity argument. However, as previously noted Lakeshore has not
 raised tort claims and this section is inapplicable and does not change the Court’s analysis.


                                                         20
Case 18-04031-bem              Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                       Desc Main
                                      Document    Page 21 of 37



 of delivery is made as provided in O.C.G.A. § 11-2-725(2).10 The concept of tender of delivery is

 set forth in O.C.G.A. § 11-2-503 which in relevant part states that the seller must “put and hold

 conforming goods at buyer’s disposition and give the buyer any notification reasonably necessary

 to enable him to take delivery.” O.C.G.A. § 11-2-503(1). “The manner, time, and place for tender

 are determined by the agreement” and by Article 2. Id. Express warranties “by the seller” are made

 as part of the contract of sale while implied warranties of merchantability and fitness for a

 particular purpose are implied in a contract for sale unless excluded or modified. O.C.G.A. §§ 11-

 2-313, -314, -315. Thus, each of the obligations that determine when a warranty arises is placed

 on the seller by Georgia law.

                     It is undisputed that EF was the seller of product to Lakeshore with respect to

 Bucket 2 claims. [AC ¶¶ 32, 33(a), (b) & Ex. D; Doc. 84, ¶¶ 32, 33]11. It necessarily follows that

 any agreement for the sale of product must be between EF and Lakeshore,12 and any express or

 implied warranties issued were issued by EF and not by the Debtors. Because this is so,

 Lakeshore’s claims do not fall into either category of liability under § 2.2(d) as there is no privity

 of contract between Lakeshore and the Debtors.

                     5. Other Relevant Contractual Language

                     The Court disagrees with EF’s analysis of the obligations it is responsible for under

 the APA for several reasons in addition to the foregoing. First, and foremost, construing § 2.2(d)

 as EF advocates causes other provisions of the APA to become meaningless thereby violating a

 significant rule of contract construction. O.C.G.A. § 13-2-2(4); FFS Data, 776 F.3d at 1304 (“An




 10
    “A breach of warranty occurs when tender of delivery is made” absent any specific extension of the warranty to
 further performance. O.C.G.A. § 11-2-725(2).
 11
    See supra pages 24-25.
 12
      See O.C.G.A. §§ 11-2-204(1), -206(1)(b).

                                                        21
Case 18-04031-bem          Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                  Desc Main
                                  Document    Page 22 of 37



 interpretation giving ‘reasonable meaning to all provisions of a contract is preferred to one which

 leaves a part useless or inexplicable.’”) (citations omitted); Board of Regents v. A.B. & E., Inc.,

 182 Ga. App. 671, 674, 357 S.E.2d 100, 103 (1987) (“It is well established that a court should

 avoid an interpretation of a contract which renders portions of the language of the contract

 meaningless.”) (citation omitted); Horwitz v. Weil, 275 Ga. 467, 468, 569 S.E.2d 515, 516 (2002)

 (quoting Georgia Farm Bureau Mut. Ins. Co. v. Gaster, 248 Ga. App. 198, 199, 546 S.E.2d 30, 31

 (2001)) (“The contract is to be considered as a whole, and each provision is to be given effect and

 interpreted so as to harmonize with the others.”).

                 The Product Defect clause in § 2.2(d) provides EF with discretion over liabilities

 arising from “Products manufactured by the Seller which any customer claims to be defective.”

 EF argues that by using the term “manufactured” rather than the term “sold,” the Product Defect

 clause applies to any carpet manufactured by the Debtors regardless of who sold it. In addition, EF

 argues that the phrase “any customer” refers to any customer whether EF’s future customer or the

 Debtors’ present or former customer. The Liquidating Trustee argues that “any customer” refers

 to customers of the Debtors. If EF’s reading of § 2.2(d) is correct, then a portion of § 2.2 is rendered

 meaningless and § 2.6 is effectively read out of the APA with respect to inventory purchased by

 EF. Section 2.6 states:

                 Disclaimer. THE BUYER HEREBY ACKNOWLEDGES AND
                 AGREES THAT, EXCEPT AS EXPLICITLY PROVIDED IN
                 THIS AGREEMENT, THE PURCHAED PROPERTY IS
                 BEING SOLD AND TRANSFERRED TO THE BUYER “AS
                 IS, WHERE IS”, AND THE SELLER MAKES NO
                 RESPRESENTATIONS OR WARRANTIES WHATSOEVER,
                 EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER
                 RELATED TO THE PURCHASED PROPERTY, WITHOUT
                 LIMITING THE FOREGOING, THE SELLER HEREBY
                 DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF
                 MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
                 PURPOSE AS TO ANY PORTION OF THE PURCHASED

                                                   22
Case 18-04031-bem        Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                  Desc Main
                                Document    Page 23 of 37



                PROPERTY. THE BUYER FURTHER ACKNOWLEDGES
                THAT THE BUYER HAS CONDUCTED AN INDEPENDENT
                INSPECTION AND INVESTIGATION OF THE PHYSICAL
                CONDITION OF THE PURCHASED PROPERTY, EXCEPT
                FOR ANY REPRESENTATIONS AND WARRANTIES SET
                FORTH IN THIS AGREEMENT, THE BUYER IS DOING SO
                BASED    SOLELY    UPON    SUCH   INDEPENDENT
                INSPTECTIONS AND INVESTIGATIONS.

 [APA § 2.6 (emphasis added)].

                If EF’s reading of § 2.2(d) is correct, then the provisions of § 2.6 which state that

 EF purchased inventory as-is without any warranty whatsoever from the Debtors and with the

 acknowledgement that it inspected and investigated the physical condition of the Purchased

 Property are rendered meaningless. Section 2.6 contemplates that the risk of putting the Purchased

 Property into the stream of commerce will fall on EF. EF argues that the Liquidating Trustee seeks

 to use § 2.6 of the APA to avoid its duty of good faith and to avoid its obligations under the APA.

                The Court cannot agree because § 2.6 is unambiguous in its exclusion of any

 warranty from the Debtors to EF and in placing the responsibility for determining the quality of

 product on EF based upon its due diligence and inspection of the purchased assets. Further, as the

 Liquidating Trustee argues, there are no provisions in the APA that provide for indemnity. The

 general rule in Georgia is that unless “it is explicitly stated in the agreement, the indemnitor will

 not be held responsible for acts attributable to the indemnitee’s own negligence.” Ryder Integrated

 Logistics, Inc. v. Bellsouth Telecomm., Inc., 277 Ga. App. 679, 682, 627 S.E.2d 358, 362 (2006),

 reversed on other grounds by 281 Ga. 736, 642 S.E.2d 695 (2007); Service Merchandise Co. v.

 Hunter Fan Co., 274 Ga. App. 290, 296, 617 S.E.2d 235, 240 (2005). The APA explicitly makes

 it EF’s responsibility to inspect the Purchased Property and, to the extent EF failed to detect




                                                  23
Case 18-04031-bem           Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                         Desc Main
                                   Document    Page 24 of 37



 defective product13 and sold the same, there is nothing in the APA that allows EF to seek to recover

 from the Debtors.

                  Limiting the scope of the “any customer” language in § 2.2(d) to customers of the

 Debtors gives effect to the language of § 2.2 emphasized by the Liquidating Trustee, that is, that

 in addition to the Assumed Liabilities EF agreed “to pay, perform and discharge when due, . . .

 obligations of the Seller arising after the Closing Date relating to the Purchased Property.” If the

 Debtors were held liable for a defect claim because of its manufacture of product sold by EF, this

 provision would be nullified and as discussed further below, would nullify a primary purpose of

 § 363 sales. Construing § 2.2(d) to refer only to customers of the Debtors means that, if the Debtors

 sold carpet to a customer, and that customer determined the product was defective after the

 Closing, EF has the discretion to assume or decline the obligation to repair or replace the product.

 Reading each of the terms of §§ 2.2 and 2.6 limits the Debtors’ responsibility for any defective

 product claims to those that arose prior to the Closing Date because they are based upon carpet

 manufactured and sold by the Debtors. This construction of the whole of § 2.2 is reasonable

 because it allows EF to make a business decision about assuming any obligation related to the

 Debtors’ sales to its customers based upon the perceived importance of the customer to EF and

 EF’s desire to do business with such customer while giving effect to the entirety of the contract

 language.

                  This construction also effectuates the provisions of § 2.4 of the APA regarding

 Excluded Liabilities because, by its terms, § 2.4 only addresses “any obligations or liability of

 [Beaulieu]” and not any independent liabilities of EF. As discussed above, warranty claims based

 upon sales by EF were never liabilities of the Debtors and therefore could not be Excluded


 13
   The Court expresses no opinion whether any Purchased Product was defective. Any such finding must await further
 proceedings and proof of Lakeshore’s claims.

                                                        24
Case 18-04031-bem             Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                             Desc Main
                                     Document    Page 25 of 37



 Liabilities. The APA expressly puts the risk on EF for the quality of product sold after the Closing

 Date.

                   EF contends that the Liquidating Trustee ignores the definition of “Sales

 Obligations” in the APA in the Liquidating Trustee’s argument that EF is responsible for product

 liability claims because EF put the carpet into the stream of commerce. The Court agrees with EF

 that the definition of Sales Obligations refers to the Debtors’ contracts to sell product to customers,

 such as Lakeshore. However, Sales Obligations are Excluded Assets under the APA and were not

 purchased by EF. [APA § 2.3(n) (Excluded Assets include “all Non-Assumed Contracts and

 Leases,” which in turn is defined as “any Contract to which the Seller is a party but that is not an

 Assumed Executory Contract and Unexpired Lease”)].14 As a result, any sale by EF resulted not

 from a pre-Closing Date contract between the customer and the Debtors but rather from a separate

 post-Closing Date contract between the customer and EF. Thus, such sales result in obligations of

 EF based on EF’s decision to sell to a customer product it inspected and investigated. The Court

 agrees with Lakeshore and the Liquidating Trustee that because there was no assumption of the

 obligation to fulfill the Pre-Closing POs, EF assumed any liability that arose from filling these

 orders as EF had no obligation to do so.15




 14
   In its response to the LS SMF’s assertion that EF attempted to fill Pre-Closing POs issued by Lakeshore, EF stated
 that “under APA Section 2.1(g) Engineered Floors bought all open purchase orders from the Debtor.” [Doc. 61 ¶ 18].
 Section 2.1(g) includes among the assets purchased “all open Purchase Orders with customers and suppliers.”
 However, “Purchase Orders” is defined in the APA as “the Seller’s [Beaulieu’s] outstanding and unexpired purchase
 orders, contracts or other commitments to suppliers of goods and services for materials, supplies or other items used
 primarily in the Business.” APA § 1 (emphasis added). Thus, the Pre-Closing POs more properly fit within the
 definition of Sales Obligations.
 15
   To hold otherwise, would hypothetically insulate EF from liability even if it sold Bucket 2 carpet that it knew to be
 defective based on its inspection and investigation.

                                                          25
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                 Document    Page 26 of 37



                In addition to the reasons discussed above, the Liquidating Trustee points to § 15.15

 in support of its argument that the sale was free and clear of existing claims only. Section 15.15

 states:

                No Successor Liability. The parties intend that, except where
                prohibited under applicable law, upon the Closing, the Buyer
                shall not be deemed to: (i) be the successor of the Seller, (ii) have,
                defacto or otherwise, merged with or into the Seller, (iii) be a mere
                continuation or substantial continuation of the Seller or the
                enterprise of the Seller, or (iv) be liable for any acts or omissions
                of the Seller in the conduct of the Business or arising under or
                related to the Purchased Property other than as set forth in the
                Agreement. Without limiting the generality of the foregoing and
                except as otherwise provided in this Agreement, the parties
                intend Buyer shall not be liable for any bankruptcy claims,
                other claims, causes of action, complaints, investigations or
                other proceedings against the Seller, and the Buyer shall have
                no successor or vicarious liability of any kind or character
                whether known or unknown as of the Closing Date, whether
                now existing or hereafter arising, or whether fixed or
                contingent, with respect to the Business, the Purchased Property
                or any obligations of the Seller arising prior to the Closing Date,
                including, without limitation, liabilities on account of any Taxes
                arising, accruing or payable under, out of, in connection with, or in
                any way relating to the operation of the Business or the Purchased
                Property prior to the Closing, except as expressly provided in this
                Agreement.

 (emphasis added). The intent of the parties as stated in the APA is that EF be protected from

 obligations or liabilities that arose prior to the Closing Date. Considering the language of the entire

 provision, the Court concludes that claims attaching to the proceeds of the sale are limited to those

 that arose prior to the Closing Date. Specifically, § 15.15 provides that EF will not be liable for

 the Debtors’ operation of their business, which would include manufacturing, other than as set

 forth in the APA, that is in sections 2.2, 2.3, and 2.4, and this includes, but does not limit EF’s

 protection against successor or vicarious liability, whether known, unknown or contingent that

 arises prior to the Closing Date.



                                                   26
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                  Desc Main
                                 Document    Page 27 of 37



                This is consistent with and effectuates the overall purpose of the APA, that is to sell

 substantially all of the Debtors’ assets to EF so that EF could operate its business with the Debtors’

 assets without liability for any of the Debtors’ existing liabilities or obligations and so that the

 Debtors could eliminate any further expense or liability from operating their business. In order to

 facilitate those twin goals, the Debtors’ liability would necessarily have to be cut off as of the

 Closing Date and any sales of inventory by EF would be EF’s responsibility as opposed to the

 Debtors’. This does not mean that the Debtors would not be liable for claims that arose post-filing

 or even post-Closing if any such claims were the result of the Debtors’ operation of their business

 including manufacture and sale of product. Rather, these claims would attach to the proceeds of

 sale. But, the Debtors are not liable for the costs of EF operating its business post-Closing with

 assets it purchased under the APA. Furthermore, the Sale Order is consistent with this

 interpretation of the APA. [See Sale Order ¶¶ 17, 32, 34, 36].

                6. Harmony With the Bankruptcy Code and Policies

                For similar reasons, this common sense construction effectuates the basic principles

 underlying § 363 sales in bankruptcy by providing an end to the Debtors incurring liability and

 allowing the purchaser to obtain assets it can use in business, in this proceeding inventory, free

 and clear of claims that existed as of the Closing Date. Thus, liability arising from the Debtors’

 operation of their business pre-Closing Date attaches to the proceeds of the sale while liability

 arising from EF’s use of the Purchased Property in operation of its business is EF’s responsibility.

                7. Summary

                For all these reasons, the Court finds that the APA makes Bucket 1 claims the BLT

 Defendants’ responsibility and Bucket 2 and 3 claims EF’s responsibility and not the responsibility

 of the Liquidating Trustee. Because the APA and the Sale Order provide the answers to the issue



                                                  27
Case 18-04031-bem            Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                          Desc Main
                                    Document    Page 28 of 37



 of which party is liable, to the extent Lakeshore can establish its claims, the Court need not address

 apportionment of damages as there is no dispute as to liability for Bucket 1 claims and the

 Liquidating Trustee has no responsibility for Bucket 2 or 3 claims such that there can be no

 apportionment or contribution claim against the Liquidating Trustee by EF.

                  In addition, because interpretation of the APA and the Sale Order are matters for

 the Court to decide and the undisputed facts are sufficient for the Court to rule, there is no need

 for additional discovery by EF. As a result, the Court will deny EF’s motion to compel [Doc. 126].

 The Court will rule on a separate motion to compel by EF with respect to Lakeshore and on

 Lakeshore’s motion for protective order in conjunction with the Court’s consideration of

 Lakeshore’s Amended Motion to Sever. [Docs. 101, 113, 88, 29, 83].

         D. Application

                  1. BLT Defendants’ Motion for Summary Judgment

                  In Count 1, EF asserts a claim for a declaratory judgment16 that

                  upholds and enforces the APA’s and Sale Order’s provisions
                  protecting Engineered Floors from successor liability and other
                  claims wrongfully asserted against it by Lakeshore, that declares the
                  Liquidating Trustee is liable to Lakeshore for any claims that carpet
                  manufactured by the Debtor is defective, that declares any claims
                  carpet manufactured by the Debtor is defective (even if sold by
                  Engineered Floors) must be brought through the bankruptcy
                  administrative claim process, and that declares the Liquidating
                  Trustee, not Engineered Floors, is liable to Lakeshore for any
                  alleged lack of notice of the Bankruptcy or Sale.

 [AC ¶ 76]. Under the Declaratory Judgment Act, “[i]n a case of actual controversy within its

 jurisdiction …any court of the United States … may declare the rights and other legal relations of

 any interested party seeking such a declaration….” 28 U.S.C. § 2201(a). The controversy must be


 16
   For those claims asserted against both the Liquidating Trustee and Lakeshore, the Court will only analyze whether
 the Liquidating Trustee is entitled to judgment as a matter of law and will make no determination as to the claims
 against Lakeshore.

                                                         28
Case 18-04031-bem        Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                 Desc Main
                                Document    Page 29 of 37



 a substantial and continuing one. A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 925

 F.3d 1205, 1210 (11th Cir. 2019). It “cannot be ‘conjectural, hypothetical, or contingent; it must

 be real and immediate, and create a definite, rather than speculative threat of future injury.’” Id.

 (quoting Emory v. Peeler, 756 F.2d 1547, 1552 (11th Cir. 1985)). Here, there is no basis to grant

 a declaratory judgment to EF because Lakeshore has only asserted breach of warranty claims

 against EF with regard to the Bucket 2 and Bucket 3 carpet. As explained above, the BLT

 Defendants have no liability under the APA and Sale Order for warranties on the Bucket 2 claims

 because any such warranties were issued by EF and not by the Debtors. Additionally, there is no

 legal theory under which the BLT Defendant can be liable for Bucket 3 claims, and EF does not

 argue for such liability. Therefore, the Court will grant summary judgment to the BLT Defendants

 on Count 1 of the Amended Complaint.

                In Count 2, EF asserts a claim for specific performance of the APA and Sale Order,

 contending that the Liquidating Trustee “has a continuing duty to abide by and uphold the APA

 and Sale Order, to not diminish or undermine Engineered Floors’ claims, rights, remedies,

 privileges and protections under the APA and Sale Order, and to avoid facilitating violations of

 the APA and Sale Order by Lakeshore.” [AC ¶ 83]. Specific performance “is an extraordinary,

 equitable remedy, which will only be granted if the complainant does not have an adequate remedy

 at law.” Clayton v. Deverell, 257 Ga. 653, 654, 362 S.E.2d 365, 366 (1987) (citing O.C.G.A. § 23-

 2-130). Because the Court has ruled that the Liquidating Trustee is not liable for the Bucket 2 or

 Bucket 3 warranty claims under the APA, EF cannot establish that the Liquidating Trustee has

 failed to perform its obligations under the APA, and therefore the Court has no basis to order

 specific performance. Accordingly, the Court will grant summary judgment to the BLT Defendants

 on Count 2 of the Amended Complaint.



                                                 29
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                 Document    Page 30 of 37



                In Count 3, EF asserts claims for breach of contract and duty of good faith and fair

 dealing to the extent the Liquidating Trustee “seeks to avoid paying certain of the Excluded

 Liabilities and to instead shift to Engineered Floors the responsibility for paying such liabilities”

 and to the extent “any actions taken, aided and abetted, or encouraged by the Liquidating Trustee

 result in a violation or breach of the APA’s protections of Engineered Floors[.]” [AC ¶¶ 92, 93].

 To establish breach of contract, the plaintiff must show “(1) breach and the (2) resultant damages

 (3) to the party who has the right to complain about the contract being broken.” Norton v. Budget

 Rent A Car System, 307 Ga. App. 501, 502, 705 S.E.2d 305, 306 (2010). The duty of good faith

 and fair dealing is an implied covenant in every contract that does not provide an independent basis

 for liability. Mbigi v. Wells Fargo Home Mortg., 336 Ga. App. 316, 327, 785 S.E.2d 8, 19 (2016).

 Therefore, to establish breach of the duty of good faith and fair dealing, the plaintiff must show

 that the defendant owed a contractual obligation and that it violated the implied duty. Id. These

 claims fail for the same reason that Count 2 fails: the Liquidating Trustee has no liability for Bucket

 2 or Bucket 3 warranty claims under the APA, and no other product defect claims for which the

 Liquidating Trustee might be liable have been asserted. As a result, the Liquidating Trustee has

 not breached any of its obligations under the APA with regard to the Bucket 2 or Bucket 3 warranty

 claims. In addition, neither the APA nor any implied covenant requires the Liquidating Trustee to

 take action to prevent EF’s customers from suing EF on such claims. Therefore, the Court will

 grant summary judgment to the Liquidating Trustee on Count 3 of the Amended Complaint.

                In Count 4, EF asserts claims for money had and received and constructive trust

 based on the Liquidating Trustee’s alleged failure to fulfill its obligation to provide notice to

 Lakeshore of the bankruptcy case and the Sale Motion, which has resulted in Lakeshore’s claims

 against EF. EF alleges that the Liquidating Trustee “is attempting to disavow and breach the APA



                                                   30
Case 18-04031-bem        Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                 Desc Main
                                Document    Page 31 of 37



 and/or prevent proper enforcement of the APA and Sale Order” and that the Liquidating Trustee

 “should not in good conscience and equity be allowed to retain all of the remaining Sale Proceeds

 while at the same time Engineered Floors is subjected to, and must incur costs defending, claims

 that violate the APA and Sale Order.” [AC ¶ 101, 103]. A claim for money had and received

 requires the plaintiff to show “that an entity has received money justly belonging to another” and

 that the plaintiff “made a demand for payment and was refused.” City of Atlanta v. Hotels.com,

 289 Ga. 323, 328, 710 S.E.2d 766, 770 (2011). A constructive trust “is impressed upon property

 when it is against equity that the person holding title to the property be allowed to enjoy the

 beneficial interest in the property.” St. Paul Mercury Ins. Co. v. Meeks, 270 Ga. 136, 137, 508

 S.E.2d 646, 648 (1998); O.C.G.A. § 53-12-132(a). The material facts show that the Liquidating

 Trustee has not breached the APA and therefore it is not holding the proceeds of the APA unjustly.

 Because EF has not prevailed on its claim for money had and received, the Court has no basis to

 impose the remedy of a constructive trust. Accordingly, the Court will grant summary judgment

 to the Liquidating Trustee on Count 4 of the Amended Complaint.

                In Count 5, EF asserts a claim for unjust enrichment to the extent the Liquidating

 Trustee “is permitted … to avoid paying Excluded Liabilities under the APA and/or to shift to

 Engineered Floors any losses or damages resulting from Lakeshore’s claims that it did not receive

 proper notice of the Bankruptcy or the Sale[.]” [AC ¶ 106]. “Unjust enrichment is an equitable

 concept and applies when as a matter of fact there is no legal contract, but when the party sought

 to be charged has been conferred a benefit by the party contending an unjust enrichment which the

 benefitted party equitably ought to return or compensate for.” Sitterli v. Csachi, 344 Ga. App. 671,

 673, 811 S.E.2d 454, 457 (2018) (citations and quotation marks omitted). EF cannot prevail on a

 claim for unjust enrichment because the relationship between EF and the Liquidating Trustee is



                                                 31
Case 18-04031-bem            Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                            Desc Main
                                    Document    Page 32 of 37



 governed by a contract, whose validity has not been challenged and which EF is seeking to enforce.

 Furthermore, because the Liquidating Trustee has not breached the APA with regard to the Bucket

 2 or Bucket 3 warranty claims, it has not been unjustly enriched, and EF is not entitled to a

 constructive trust. Accordingly, the Court will grant summary judgment to the Liquidating Trustee

 on Count 5 of the Amended Complaint.

                   In Count 6, EF asserts a claim for apportionment, indemnity and contribution under

 O.C.G.A. §§ 51-12-32,17 -3318 “to the extent Lakeshore establishes that Engineered Floors sold to

 Lakeshore carpet manufactured by the Debtor, and such carpet is in fact proven defective, and

 Engineered Floors is not afforded full protection from liability for such claims under the APA and

 Sale Order[.]” [AC ¶ 111]. A claim for indemnity may arise “either by terms of a contract or by

 operation of law, such as where negligence has been imputed to [the complainant] based on

 another’s tort.” Havenbrook Homes, LLC v. Infinity Real Estate Inv., Inc., __ Ga. App. __, 847

 S.E.2d 840, 846 (2020). Here, there is no indemnity provision in the APA, such that EF must

 establish indemnity based on vicarious liability. “[I]f a person is compelled to pay damages

 because of negligence imputed to him as the result of a tort committed by another, he may maintain

 an action for indemnity against the person whose wrong has thus been imputed to him.” Hines v.

 Holland, 334 Ga. App. 292, 296, 779 S.E.2d 63, 67 (2015) (citation and internal quotation marks

 omitted; emphasis in original). EF cannot prevail on an indemnification claim because the Bucket

 2 and Bucket 3 claims are warranty claims, not tort claims, and the warranties were made by EF




 17
   “[W]here a tortious act does not involve moral turpitude, contribution among several trespassers may be enforced
 just as if an action had been brought against them jointly.” O.C.G.A. § 51-12-32(a).

 18
   When “an action is brought against more than one person for injury to person or property, the trier of fact … shall
 … apportion its award of damages among the persons who are liable according to the percentage of fault of each
 person.” O.C.G.A. § 51-12-33(b).

                                                          32
Case 18-04031-bem        Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                  Desc Main
                                Document    Page 33 of 37



 rather than by the Debtors. Therefore, the Court will grant summary judgment to the Liquidating

 Trustee on Count 6 of the Amended Complaint.

                In Count 8, EF seeks allowance of an administrative expense claim for amounts

 recovered by Lakeshore from EF for warranty claims that are Excluded Liabilities and for amounts

 by which the estate has been enriched at EF’s expense or caused EF to incur costs defending

 Lakeshore’s claims. The Liquidating Trustee also seeks summary judgment on its counterclaim

 objecting to the EF Claim.

                The EF Claim is in an unliquidated amount and asserts contingent and unliquidated

 claims against the Debtors for any amounts for which the Debtors are or should be liable, including

 without limitation, post-petition warranty claims and product liability claims. An administrative

 expense claim may be allowed for “the actual, necessary costs and expenses of preserving the

 estate[.]” 11 U.S.C. § 503(b)(1)(A). The burden of proof is on EF to establish its entitlement to an

 administrative expense claim. See In re New Power Co., 313 B.R. 496, 501 (Bankr. N.D. Ga. 2004)

 (Drake, J.).

                The Court has concluded that the APA and the Sale Order provide that the Debtors

 remain responsible for warranty and product liability claims that arose from their sale of product

 to customers, i.e., Bucket 1 claims. Sales and operations ceased as of the Closing on November 6,

 2017, such that no conduct after that date could give rise to Bucket 1 claims without regard to

 whether pre-Closing product defects may have been discovered thereafter. The specific Bucket 2

 claims at issue in this proceeding are not included in § 2.2(d) and are not Excluded Liabilities

 because the claims are not against the Debtors, but rather are claims for breach of warranties issued

 by EF. Consequently, there can be no administrative expense claim against the Debtors for the

 Bucket 2 claims that Lakeshore has asserted against EF. Bucket 1 claims, on the other hand, are



                                                  33
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                 Document    Page 34 of 37



 the Debtors’ responsibility because the Debtors sold the goods that are the subject of Bucket 1

 claims and further, because Lakeshore has, through its settlement with the BLT Defendants,

 released EF from liability for any Bucket 1 claims.

                 The EF Claim includes any other potential warranty or product liability claims that

 may be asserted against EF in the future. This is acknowledged to be a contingent claim, which is

 sufficient basis to disallow or deny the EF Claim. See In re Rock & Republic Enterprises, No. 10-

 11728, 2011 WL 4756571, at *5 (Bankr. S.D.N.Y. Oct. 7, 2011) (“Although a claim may be

 contingent, only ‘actual’ administrative expenses, not contingent expenses, are entitled to priority

 under § 503.”) (emphasis in original). However, the more important basis for disallowance is that,

 if a future warranty or products liability claim arises that is based on sales of product by the

 Debtors, EF, in its sole discretion can chose to assume any such liability and is not entitled to assert

 any such obligation against the Debtors because the Debtors did not agree, in the APA, to

 indemnify EF for its assumption of any such obligation. For these reasons, summary judgment in

 favor of the BLT Defendants is appropriate on their objection to claim and on Count 8 of the

 Amended Complaint and will be granted.

                 2. Lakeshore’s Partial Motion for Summary Judgment

                 Lakeshore does not seek judgment on any of the counts against it, but rather seeks

 a determination of a threshold legal issue: whether the APA divests EF of any and all liability for

 post-APA product warranty claims on Bucket 2 and Bucket 3 carpet. [Doc. 49 at 2]. As explained

 above, the Court concludes that all express and implied warranties made to Lakeshore for Bucket

 2 claims were made by EF. No such warranties were made by the Debtors. Nothing in the APA

 imposes liability on the Liquidating Trustee for EF’s warranties. Accordingly, the Liquidating




                                                   34
Case 18-04031-bem         Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32                   Desc Main
                                 Document    Page 35 of 37



 Trustee is not liable for product warranty claims on Bucket 2 or Bucket 3 carpet, and Lakeshore is

 entitled to summary judgment on that legal issue.

 V.     Conclusion

                  In summary, the Court concludes that the APA and Sale Order, are not ambiguous

 and construction of the same in accordance with the Georgia rules of construction is a matter for

 the Court to decide. The Court has concluded that the Liquidating Trustee’s interpretation of the

 terms of the APA is correct, as it gives meaning to all of the terms in §§ 2.2, 2.3, 2.4, 2.6 and 15.15

 and the contract as a whole. The Liquidating Trustee’s reading of the APA is consistent with the

 intention of the parties and the purpose of § 363 for the Debtors to sell substantially all of their

 assets free of claims as of the Closing Date while the Debtors ceased operating their business and

 stopped incurring liability that would arise from continued operation.

                  The APA provides that warranty and product liability claims that arise from the

 Debtors’ sales of product are the responsibility of the Debtors and are not Assumed Liabilities

 unless EF decides in its sole discretion to assume any such claims. The APA provides that sales of

 Purchased Property by EF are its responsibility and any claims that arise cannot be asserted against

 the Debtors. This construction of the APA comports with the rule of construction that avoids an

 interpretation which would render any provision of the APA meaningless and is in accord with the

 overall purpose of the APA and a bankruptcy sale from a debtor seeking to cut off liability while

 allowing the purchaser to use the assets purchased to start its business. Because the Debtors did

 not agree to undertake any liability related to the property purchased by EF and sold by EF there

 is no basis upon which EF can assert a claim against the Liquidating Trust and the EF Claim will

 be disallowed.

        Accordingly, for the reasons stated herein, it is now hereby,



                                                   35
Case 18-04031-bem     Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32   Desc Main
                             Document    Page 36 of 37



       ORDERED that the BLT Defendants’ Motion for Summary Judgment [Doc. 94] is

 GRANTED; it is further

       ORDERED that the EF Claim is disallowed; it is further

       ORDERED that Lakeshore’s Motion for Partial Summary Judgment [Doc. 47] is

 GRANTED; it is further

       ORDERED that EF’s Motion to Compel [Doc. 126] is DENIED.

                                     END OF ORDER




                                             36
Case 18-04031-bem      Doc 136 Filed 11/16/20 Entered 11/16/20 08:21:32   Desc Main
                              Document    Page 37 of 37



                                    Distribution List

 Laura K. DiBiase
 Miller & Martin PLLC
 Suite 2100
 1180 West Peachtree Street, NW
 Atlanta, GA 30309

 William A. DuPre, IV
 Miller & Martin, PLLC
 Suite 2100
 1180 West Peachtree Street, N.W.
 Atlanta, GA 30309

 Matthew W. Levin
 Scroggins & Williamson, P.C.
 One Riverside, Suite 450
 4401 Northside Parkway
 Atlanta, GA 30327

 J. Robert Williamson
 Scroggins & Williamson, P.C.
 One Riverside, Suite 450
 4401 Northside Parkway
 Atlanta, GA 30327

 John F. Isbell
 Thompson Hine LLP
 Suite 1600 - Two Alliance Center
 3560 Lenox Road
 Atlanta, GA 30326

 John K. Flock
 Bradley & Gmelich LLP
 700 N. Brand Blvd
 10th Floor
 Glendale, CA 91203

 Albert F. Nasuti
 Thompson, OBrien, Kemp & Nasuti, P.C.
 40 Technology Parkway South
 Suite 300
 Peachtree Corners, GA 30092




                                           37
